
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1413
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Tiahrt submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the holding in Miranda v. Arizona may be interpreted to
		  provide for the admissibility of a terrorist suspect’s responses in an
		  interrogation without administration of the Miranda warnings, to the extent
		  that the interrogation is carried out to acquire information concerning other
		  threats to public safety.
	
	
		That it is sense of the House of
			 Representatives that the public safety exception announced in
			 New York v. Quarles (467 U.S. 649 (1984)) to the holding in Miranda v. Arizona
			 (384 U.S. 436 (1966)) may be interpreted such that the responses of a person
			 interrogated in connection with an act of terrorism who has not been
			 administered the warnings described in Miranda are admissible as evidence
			 against that person in a criminal prosecution, to the extent that the
			 interrogation is carried out because of a reasonable concern that the person
			 has information about other threats to public safety.
		
